DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/19/2022 has been entered. Claims 1-6 and 8-20 are currently pending. Claim 7 has been cancelled.  Applicant’s remarks and amendments to the specification, drawings, and claims have overcome the objections to the drawings, specification, and claims previously set forth in the Non-Final Office Action mailed 01/20/2022. Applicant’s remarks and amendments to the claims have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 01/20/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20120326800 A1), hereinafter referred to as “Liu”, in view of Liu et al. (US 20150303584 A1), assigned to Kuang-Chi Innovative Technology LTD., hereinafter referred to as “Kuang-Chi”.
Regarding claim 1, Liu discloses a gradient permittivity film having a first major surface and an opposing second major surface (fig. 1), comprising: a plurality of layers (fig. 1, element 1; para. [0056]) each having a thickness (fig 1) ; wherein at least one layer of the plurality of layers (fig. 1, element 1) is a perforated layer (fig. 1, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (fig. 1, element 3) and an average pitch between the centers of each perforation (fig. 1, element 3) (fig. 1; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (fig. 1, elements 1 and 3).
Liu does not explicitly teach each perforation has a canting with respect to a thickness direction of the perforated layer, and the canting varies between two or more perforations along one or more non-thickness directions.
Kuang-Chi teaches each perforation (fig. 13, elements 502; para. [0089]) has a canting with respect to a thickness direction (fig. 13, elements 502 – angle of pores 502 with respect to sublayer 500 thickness axis) of the perforated layer (fig. 13, element 500; para. [0084]), and the canting varies between two or more perforations (fig. 13, elements 502) along one or more non-thickness directions (para. [0089] – “The above artificial pore structure 502 can be cylindrical, cone, trapezium, square or a combination of shapes selected from them.” – a pore with a square structure has a canting of zero degrees, while a pore with a trapezium structure has a canting of greater than zero degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Liu such that each perforation has a canting with respect to a thickness direction of the perforated layer, and the canting varies between two or more perforations along one or more non-thickness directions, as described in Kuang-Chi. Doing so allows for the desired beam-steering, index of refraction, and dielectric constant.
The combination of Liu and Kuang-Chi, as modified, discloses the claimed invention except for the perforated layer has a different air volume fraction from another of the plurality of layers by at least 0.05.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of devices described in Liu and Kuang-Chi such that the perforated layer has a different air volume fraction from another of the plurality of layers by at least 0.05, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Liu does teach that the aperture size, which is proportional to the air volume fraction, varies between layers (para. [0055], [0057]). Liu additionally shows the aperture size variation (fig. 1, element 3), which appears to exceed 0.05 in the figure. Creating the apparatus described in Liu such that the perforated layer has a different air volume fraction from another of the plurality of layers by at least 0.05 allows for the desired radiation characteristics.
Regarding claim 2, Liu discloses at least two layers (fig. 1, element 1; para. [0056]) of the plurality of layers (fig. 1, element 1; para. [0056]) are perforated layers (fig. 1, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (fig. 1, element 3) and an average pitch between the centers of each perforation (fig. 1, element 3) (fig. 1; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (fig. 1, elements 1 and 3).
The combination of Liu and Kuang-Chi, as modified, discloses the claimed invention except for the air volume fraction of each of the at least two layers differ by at least 0.05. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the combination of devices described in Liu and Kuang-Chi such that the air volume fraction of each of the at least two layers differ by at least 0.05, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Liu does teach that the aperture size, which is proportional to the air volume fraction, varies between layers (para. [0055], [0057]). Liu additionally shows the aperture size variation (fig. 1, element 3), which appears to exceed 0.05 in the figure. Creating the apparatus described in Liu such that the air volume fraction of each of the at least two layers differ by at least 0.05 allows for the desired radiation characteristics.
Regarding claim 3, Liu discloses the plurality of layers (fig. 1, element 1) includes at least three layers (fig. 1, element 1; para. [0056]), and at least three layers of the plurality of layers (fig. 1, element 1) are perforated layers (fig. 1, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (fig. 1, element 3) and an average pitch between the centers of each perforation (fig. 1, element 3) (fig. 1; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (fig. 1, elements 1 and 3), and the air volume fraction of each of the at least three layers differ by at least 0.05.
The combination of Liu and Kuang-Chi, as modified, discloses the claimed invention except for the air volume fraction of each of the at least three layers differ by at least 0.05. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the combination of devices described in Liu and Kuang-Chi such that the air volume fraction of each of the at least three layers differ by at least 0.05, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Liu does teach that the aperture size, which is proportional to the air volume fraction, varies between layers (para. [0055], [0057]). Liu additionally shows the aperture size variation (fig. 1, element 3), which appears to exceed 0.05 in the figure. Creating the apparatus described in Liu such that the air volume fraction of each of the at least three layers differ by at least 0.05 allows for the desired radiation characteristics.
Regarding claim 4, Liu discloses the plurality of layers (figs. 1 and 3, element 1; para. [0056]) includes at least four layers (figs. 1 and 3, element 1; para. [0056]), and at least four layers of the plurality of layers (figs. 1 and 3, element 1) are perforated layers (figs. 1 and 3, element 3; para. [0056]) characterized by an average border thickness surrounding each perforation (figs. 1 and 3, element 3) and an average pitch between the centers of each perforation (figs. 1 and 3, element 3) (figs. 1 and 3; para. [0056]), and an air volume fraction (para. [0055], [0057]) averaged over the thickness of the perforated layer (figs. 1 and 3, elements 1 and 3).
The combination of Liu and Kuang-Chi, as modified, discloses the claimed invention except for the air volume fraction of each of the at least four layers differ by at least 0.05. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the combination of devices described in Liu and Kuang-Chi such that the air volume fraction of each of the at least four layers differ by at least 0.05, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Liu does teach that the aperture size, which is proportional to the air volume fraction, varies between layers (para. [0055], [0057]). Liu additionally shows the aperture size variation (figs. 1 and 3, element 3), which appears to exceed 0.05 in the figure. Creating the apparatus described in Liu such that the air volume fraction of each of the at least four layers differ by at least 0.05 allows for the desired radiation characteristics.
Regarding claim 5, Liu discloses at least one layer of the plurality of layers (fig. 1, element 1) is a polymeric layer (para. [0066]).
Regarding claim 6, the combination of Liu and Kuang-Chi, as modified, discloses the claimed invention except for the perforated layer has an air volume fraction of at least 0.75. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the combination of devices described in Liu and Kuang-Chi such the perforated layer has an air volume fraction of at least 0.75, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Creating the apparatus described in Liu such the perforated layer has an air volume fraction of at least 0.75 allows for the desired radiation characteristics.
Regarding claim 8, Liu discloses at least one of the average pitch or the average border thickness of the perforated layer (fig. 8, elements 1 and 3; para. [0064]) varies over the area of the gradient permittivity film (fig. 8 shows and para. [0064] describes varying aperture sizes, which means the border thickness between the apertures varies).
Regarding claim 9, Liu discloses for each of the at least one layer of the plurality of layers (fig. 3, element 1) that is a perforated layer (fig. 3, elements 1 and 3), a perforation axis along the center of each perforation (fig. 3, element 3) does not deviate by more than 30 degrees from a direction along the thickness (fig. 3 – the cross sectional figure shows perforation walls parallel to the thickness direction, hence the associated axis has a deviation of 0 degrees).
Regarding claim 10, Liu discloses for each of the at least one layer of the plurality of layers (fig. 3, element 1) that is a perforated layer (fig. 3, elements 1 and 3), a perforation axis along the center of each perforation (fig. 3, element 3) does not deviate by more than 5 degrees from direction along the thickness (fig. 3 – the cross sectional figure shows perforation walls parallel to the thickness direction, hence the associated axis has a deviation of 0 degrees).
Regarding claim 11, Liu discloses for each of the at least one layer of the plurality of layers (fig. 8, element 1) that is a perforated layer (fig. 8, elements 1 and 3), a perforation axis along the center of each perforation (fig. 8, element 3) varies over the area of the gradient permittivity film (fig. 8 shows perforations of different shapes and sizes, so the associated axis varies).
Regarding claim 12, the combination of Liu and Kuang-Chi, as modified, discloses the claimed invention except for the perforated layer has an average border thickness of between 5 and 30 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the combination of devices described in Liu and Kuang-Chi such that the perforated layer has an average border thickness of between 5 and 30 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Doing so allows for the desired radiation characteristics. 
Regarding claim 13, the combination of Liu and Kuang-Chi, as modified, discloses the claimed invention except for the perforated layer has an average pitch between the centers of each perforation of between 5 and 50 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the combination of devices described in Liu and Kuang-Chi such that the perforated layer has an average pitch between the centers of each perforation of between 5 and 50 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Doing so allows for the desired radiation characteristics. 
Regarding claim 18, Liu discloses at least one of the plurality of layers (fig. 18, impedance matching layer and attenuating layer; para. [0083]) includes an absorber (fig. 18, attenuating layer; para. [0083]).

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kuang-Chi, as applied to claim 1 above, and further in view of Kolak et al. (US 20150222011 A1), hereinafter referred to as “Kolak”.
Regarding claim 14, Liu teaches the gradient permittivity film (fig. 1, element 1)
The combination of Liu and Kuang-Chi, as modified, does not teach a gradient permittivity tape and an adhesive layer.
Kolak teaches a gradient permittivity tape (fig. 1, elements 14-1 and 16-1; para. [0060]-[0061]; para. [0045])  and an adhesive layer ([para. 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Liu and Kuang-Chi to include an adhesive layer and gradient permittivity tape, as described in Kolak. Doing so enhances bonding between layers (Kolak, para. [0044]-[0045])
Regarding claim 15, the combination of Liu and Kuang-Chi, as modified, does not teach a backing layer disposed on the adhesive layer opposing the gradient permittivity film.
Kolak teaches a backing layer (fig. 1, element 12; para. [0060]) disposed on the adhesive layer (para. [0045]) opposing the gradient permittivity film (fig. 1, elements 14-1 and 16-1; para. [0060]) (para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Liu and Kuang-Chi to include a backing layer, as described in Kolak. Doing so allows for antiballistic properties (Kolak, para. [0060]).
Regarding claim 17, the combination of Liu and Kuang-Chi, as modified, does not teach the gradient permittivity tape attached to an automobile radome.
Kolak teaches the gradient permittivity tape (fig. 1, elements 14-1 and 16-1; para. [0045]) attached to an automobile radome (para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the combination of devices described in Liu, Kuang-Chi, and Kolak to an automobile radome, as described in Kolak. Doing so allows for an antireflective structure on an automobile radome (Kolak, para. [0005]-[0006]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kuang-Chi and further in view of Kolak,  as applied to claim 14 above, and further in view of Lavin et al. (US 20190190140 A1), hereinafter referred to as “Lavin”.
Regarding claim 16, Kolak teaches a gradient permittivity tape (Kolak, fig. 1, elements 14-1 and 16-1; para. [0060]; para. [0045]).
The combination of Liu, Kuang-Chi, and Kolak, as modified, does not teach the gradient permittivity tape attached to a vehicle fascia.
Lavin teaches a multilayered radome attached to a vehicle fascia (para. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Liu, Kuang-Chi, and Kolak such that the gradient permittivity tape (Kolak, fig. 1, elements 14-1 and 16-1; para. [0060]; para. [0045]) is attached to a vehicle fascia (Lavin, para. [0087]). Doing so allows for protecting a vehicle antenna from exposure to the environment (Lavin, para. [0003]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kuang-Chi, as applied to claim 1 above, and further in view of Graf (US 20120070691 A1), hereinafter referred to as “Graf”.
Regarding claim 19, the combination of Liu and Kuang-Chi, as modified, does not teach at least one layer of the plurality of layers is coated with an inorganic material different from any material in the at least one layer.
Graf teaches at least one layer of the plurality of layers is coated with an inorganic material different from any material in the at least one layer (para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Liu and Kuang-Chi such that at least one layer of the plurality of layers is coated with an inorganic material different from any material in the at least one layer, as described in Graf. Doing so allows for protecting the layer from vapors (Graf, para. [0025]).
Regarding claim 20, the combination of Liu and Kuang-Chi, as modified, does not teach the inorganic material is one or more of alumina or titania.
Graf teaches the inorganic material is one or more of alumina or titania (para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Liu and Kuang-Chi such that the inorganic material is one or more of alumina or titania. Doing so allows for protecting the layer from vapors (Graf, para. [0025]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Haziza (US 20160006129 A1) is cited to teach the canting varies between two or more perforations along one or more non-thickness directions (fig. 2C; para. [0035]), relevant to claim 1 of the claimed invention. Winsor et al. (US 20080238811 A1) is cited to teach apertures with any size, shape, arrangement, or orientation, allowing for the desired beam steering effect, index of refraction, and dielectric constant (see Winsor, para. [0066]), relevant to claim 1 of the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
07/06/2022